; - ; = iled 01/27/20 Page 1 of 3 PagelID#: 92
CRS TOPCO TSMR riled 02/6619 Pages of Paco #32
Case Management Order No. 1
Page 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
PAUL BELTON
VERSUS
GEO GROUP INC
PROPOSED PLAN OF WORK

 

On [insert date] , the following individuals participated in a meeting [by telephone/other
electronic means] [in person] during which this Plan of Work was formulated: [List all parties
and their counsel, if any, including e-mail addresses for trial attorneys. |

Part A

Based on the information now reasonably available, the parties have agreed upon the following:

 

 

 

 

 

 

 

I. S * 3 \-ZO0v? Deadline for completion of discovery

2, 4 - 20 icin Final date for filing dispositive motions

3. IL- | 3- 2014 Final date for adding parties

4. [1-15 -2e 14 Final date for filing amended pleadings

5. ¢ ~30-2010 Final date for employing experts

6. “1-51 L0VO Final date for exchanging reports of experts

he ¥ -3\ -20ov0e Final date for taking depositions of experts

8. Wee 20 \4 Date disclosures under Fed. R. Civ. P. 26(a) were

 

made or will be made

Revised 1/5/16

 
19-cv- - = iled 01/27/20 Page 2 of 3 PagelID #: 93
CESS TANPCTST IPM TSM riled 086619. Page ofS Paco F393
Case Management Order No. 1
Page 4

Plan of Work, [/nsert case name and Civil Action No.]
Page 2

a. Considering the subjects addressed by Fed. R. Civ. P. 26(f), the parties propose the
following changes, limitations, or other matters: 0 NONE; or

 

 

 

 

 

 

Part B

The following areas of disagreement, issues, or problems have arisen regarding the
information set forth in Section A and/or the participation of counsel/unrepresented
parties in the Plan of Work process: 0 NONE; or

 

 

 

 

 

[Further explanation for any response may be entered on supplemental pages. |

[THE PLAN OF WORK MUST BE SIGNED IN ORIGINAL AND DATED BY ALL

COUNSEL/UNREPRESENTED PARTIES |

Revised 1/5/16

 
CBRE ATEAREPHDD IT WELD HILELOHBHS° Phage 3,98 BRagsIO #94
Case Management Order No. 1

Page 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
PAUL BELTON
VERSUS
GEO GROUP INC
ORDER

Considering the Proposed Plan of Work submitted herein,
IT IS ORDERED that the Plan of Work be and is hereby accepted and shall become the

Scheduling Order in this case, subject to the following modifications:

 

 

It appearing to the Court that the provisions of the Plan of Work will be satisfied on

» 201

 

LF

IT IS FURTHER ORDERED that a pretrial conference be held, in Chambers, on

201, beginning at __.M.

 

IT IS FURTHER ORDERED that the Clerk of Court send out the Civil Case Management
Order No. 2 — Pretrial Proceedings.

[T IS FURTHER ORDERED that counsel are to review this Court’s Standing Order-
Possession and Use of Electronic Devices in the Courtroom found on our website at
www.lawd.uscourts.gov on Judge Dee D. Drell’s forms page.

SIGNED on this day of 201 __, at Alexandria, Louisiana.

 

FOR THE COURT

Revised 1/5/16

 
